Title: From George Washington to Clement Biddle, 6 October 1788
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon October 6th 1788

It was intended, tho’ omitted in my last, to have requested you to ask the Brewers in your City what they will give for spring Barley delivered at my Landing—or in Philadelphia—and in the latter case for you to have known what the freight would be. My Barley is raised from the Seed you obtained for me from Mr Haynes; and is, as I mentioned to you in a former letter, mixed in some degree with Oats —This I am, told is no disadvantage to the Malt tho’ it is an objection to my sowing it again—I mention it that the purchaser may be acquainted therewith before hand—What the quantity may be that I shall have to dispose of I am unable to say—but it will not be great, not more than a few hundred bushels—the season beeing miserable bad for it—the grain is good—Your answer soon will oblige. Dear Sir Yrs &c.

Go: Washington

